Case 5:19-cv-01096-RAO Document 25 Filed 04/17/20 Page 1 of 1 Page ID #:1214



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
         TRACEY L. Y.,1                          Case No. ED CV 19-01096-RAO
12
                          Plaintiff,
13
              v.                                 JUDGMENT
14
         ANDREW M. SAUL, Commissioner
15       of Social Security,
16                        Defendant.
17
18           In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is AFFIRMED.
22
23   DATED:        April 17, 2020
                                          ROZELLA A. OLIVER
24                                        UNITED STATES MAGISTRATE JUDGE
25
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
